internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr- date october legend taxpayer decedent son son grandson grandson grandson llc date date x state statute state statute state statute state statute state dear this is in response to your letter dated date and other correspondence in which you request a ruling that the proposed disclaimer will be a qualified_disclaimer under sec_2518 of the internal_revenue_code and that the property disclaimed will be treated as passing directly from decedent’s estate to decedent’s heirs at law other than taxpayer as a result of the disclaimer the facts and representations submitted are summarized as follows decedent a resident of state died intestate on date survived by her mother taxpayer and decedent’s brothers son and son one of decedent’s siblings predeceased her plr-137690-03 survived by three children grandson grandson and grandson prior to her death decedent had been adjudicated incompetent and taxpayer and son were appointed as her co-guardians taxpayer and son have also been appointed as co- personal_representatives of decedent’s estate under the laws of intestate_succession of state state statute decedent’s entire estate will pass to taxpayer one of the assets included in the decedent’s estate is an x interest in llc a state limited_liability_company there have been no distributions from the llc since the date of decedent’s death taxpayer proposes to disclaim the interest in the llc passing to her under state intestacy laws as a result of the disclaimer taxpayer will be treated as predeceasing decedent with respect to the disclaimed property and under state statute the disclaimed llc interest will pass to son son and grandson sec_1 and taxpayer is currently co-manager of the llc the other members of the llc have engaged in discussions as to how the company can be most effectively managed taxpayer was not a party to these discussions the other members of the llc have proposed amending the llc agreement to designate son as the sole manager of the llc further the agreement will be amended to provide that certain actions that previously required an affirmative vote of members holding more than of the outstanding units will now require an affirmative vote of members holding at least of the outstanding units these actions include inter alia amending the agreement and removal of the manager all current members of the llc and all those who will become beneficial owners of units in the llc as a result of the disclaimer will execute the amendment since taxpayer is also a manager of the llc and the co-personal representative of decedent’s estate her acquiescence to the amendment is necessary after disclaiming her interest taxpayer will execute the amendment as co-personal representative of decedent’s estate taxpayer will then resign as co-manger of llc it is represented that the amendment is consistent with the llc operating_agreement and would have been put into place at the inception of the llc except that the probate_court having jurisdiction over decedent’s guardianship required a simple majority vote taxpayer will disclaim her llc interest prior to date which is within months of decedent’s death other than the interests she acquired as decedent’s intestate heir taxpayer does not own any interest in llc further prior to her death decedent through her guardianship was the only llc member that held more than of the membership units after taxpayer’s disclaimer no person will hold more than of the membership units state statute provides generally that disclaimer means a written instrument which declines refuses releases renounces or disclaims an interest which would otherwise be succeeded to by a beneficiary which instrument defines the nature and extent of the interest disclaimed thereby and which must be signed witnessed and acknowledged by the disclaimant in the manner provided for deeds of real_estate plr-137690-03 the term beneficiary includes a person entitled to take an interest by intestate_succession state statute further provides that a disclaimer shall be filed at any time after the creation of the interests but in all events within months after the death of the person by whom the interest was created or from whom it would have been received state statute provides that unless the person by whom the interest was created or from whom it would have been received has otherwise provided by will or other appropriate instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event which caused him to become finally ascertained as a beneficiary an interest of any nature in or to the estate of an intestate may be declined refused or disclaimed without ever vesting in the disclaimant sec_2046 of the internal_revenue_code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under sec_25_2518-2 a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer under sec_25_2518-2 if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property eg directing the harvesting of a crop or maintenance of a home is not treated as an acceptance of such property however the fiduciary’s disclaimer of a plr-137690-03 beneficial_interest is not a qualified_disclaimer if the fiduciary exercised a discretionary power to allocate enjoyment of the interest among members of a class under sec_25_2518-2 a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant unless the disclaimant is the spouse of a decedent if there is an express or implied agreement that the disclaimed interest is to be given to a person specified by the disclaimant the disclaimant will be treated as directing the transfer of the property interest in the present case taxpayer proposes to disclaim the entire_interest in llc passing to her under state intestacy laws taxpayer’s execution of the amendment to the agreement as described above in her capacity as co-personal representative of decedent’s estate will not be considered the acceptance of benefits of the disclaimed interest accordingly assuming the other requirements of sec_2518 are satisfied we conclude that the proposed disclaimer will be a qualified_disclaimer under sec_2518 and the property will be treated as passing directly from decedent according to the laws of intestacy of state except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
